Exhibit 10.8

RESTRICTED STOCK UNIT AGREEMENT

Brighthouse Financial, Inc. (the “Company”) confirms that, on [grant date] (the
“Grant Date”), it granted you, [name], [number] Restricted Stock Units.

If you are an employee of the Company your Restricted Stock Units are subject to
the terms and conditions of the Brighthouse Financial, Inc. 2017 Stock and
Incentive Compensation Plan (the “ Employee Plan”) and this Restricted Stock
Unit Agreement (this “Agreement”), which includes the Award Agreement Supplement
(the “Supplement”). Please note that the Supplement includes terms for
forfeiture of your Restricted Stock Units under certain circumstances.

Employees should note that these are the “Standard Terms” referenced in the
Supplement and will apply to your Restricted Stock Units except in so far as
Supplement Sections S-2 (“Change of Status”), S-3 (“Change of Control”), or S-15
(“Restrictive Covenants”) apply.

If you are a Director of the Company your Restricted Stock Units are subject to
the terms and conditions of the Brighthouse Financial, Inc. 2017 Non-Management
Director Stock Compensation Plan (the “Director Plan”). Please note that the
Director Plan includes terms for forfeiture of your Restricted Stock Units under
certain circumstances.

The Period of Restriction for your Restricted Stock Units granted under this
Agreement will begin on the Grant Date and will end on September 30, 2018.

Restricted Stock Units will be due and payable, net of any necessary tax
withholding, in the form of Shares as soon as administratively practicable after
the conclusion of the Period of Restriction, provided that shareholders of the
Company approve the compensation plan applicable to you as described above. In
the event shareholders do not approve the Employee Plan (if you are an Employee)
or the Director Plan (if you are a Non-Management Director), the Restricted
Stock Units granted pursuant to this Agreement will be canceled and this
Agreement will be void ab initio.

The timing of payment is specified in Supplement Section S-8 (“Timing of
Payment”). If you are both an Employee and an Insider (as defined under the
Employee Plan), then your Restricted Stock Units will only become due and
payable if the Committee determines in writing that the Company met one or more
of the Code Section 162(m) Goals. The Performance Period for the measurement of
162(m) goals, in cases where they apply, is the same as the Period of
Restriction.

IN WITNESS WHEREOF, Brighthouse Financial, Inc. has caused this Agreement to be
offered to you, and you have accepted this Agreement by the electronic means
made available to you.